PER CURIAM.
This appeal is from a decree which dismissed appellant’s complaint for limited divorce, and granted appellee’s cross-complaint for annulment, on the ground that the marriage ceremony between the parties took place before the end of a six-month waiting period prescribed by a Virginia decree which had divorced appellee from a former wife. We think the court erred. For, as it found, the parties “relying on said ceremonial marriage lived together as husband and wife in the District of Columbia for more than two years preceding” the filing of appellant’s complaint. In this jurisdiction, “the removal of an impediment while parties continue to live together as husband and wife gives rise to a common-law marriage.” Thomas v. Murphy, 71 App.D.C. 69, 70, 107 F.2d 268. Parrella v. Parrella, 74 App.D.C. 161, 120 F.2d 728. We need not consider questions of estoppel, laches, and waiver.
Reversed.